Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 7-9, filed November 22, 2021, with respect to the rejection(s) of claim(s) 10 under Simonsen WO 2005004686 in view of Taylor US 20080301965 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simonsen WO 2005004686 in view of Brotz US 6695299 and further in view of Hudson US 2012/0164427.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonsen WO 2005004686 in view of Brotz US 6695299 and further in view of Hudson US 2012/0164427 as evidence by Knowledge Bank “Reconstituted Wood” and Combs et al. US 2015/0361309.
Simonsen discloses a board comprising a first outer layer and a second outer layer, at least the first outer layer comprising a wax coating having an inner surface and an outer surface; and a center layer having opposed outer surfaces and comprising 
Simonsen does not specify wherein the center layer comprises a ribbon of wood wherein the ribbon of wood has a thickness in the range of 0.9mm-2.5mm.  However, Brotz teaches a disposable board having a center layer (14, base) having a thickness of 30-100 thousandths of an inch (.762mm-2.54mm) made from paper-mache which “encompasses cardboard, bound macerated or reconstituted wood and other equivalent materials” (col. 2, lines 2-9).  Reconstituted wood is also known as wood veneers which start off as a block of wood that is rotary sawn resulting in a thin ribbon of wood, multiple thin ribbons are placed and stacked and then laminated (see Knowledge Bank “Reconstituted Wood”).  It would have been obvious to one of ordinary skill in the art at the time of filing, to substitute the center layer of Simonsen (paper, cardboard, or similar material) with reconstituted wood having a thickness of .762mm-2.54mm as taught by Brotz as an alternative material for the base center layer of the board.
As previously mentioned, Simonsen discloses wherein the first outer layer comprises a wax layer having an inner surface and an outer surface, wherein the wax layer or similar material is provided so that the board is fat and water repellent (see “The New Method”).  Simonsen does not specify wherein the other similar material is wax paper.  However, Hudson teaches a board (mat) having a paper towel material center layer (Fig. 1), a wax paper material outer layer and a nontoxic food grade glue for bonding the wax paper material outer layer to the paper towel center layer to form a 
As for claim 11, the modified Simonsen does not specify wherein the second outer layer comprises a wax paper having an inner surface and an outer surface and the inner surface of the second outer layer is bonded to the other outer surface of the center layer.  However, Combs teaches the use of an adhesive layer (200c, 200d) for attaching a center substrate (206) to outer substrates (205 and 207) wherein the substrates are selected from materials such as (wax paper and wood derived substrates (wood veneers, cork, etc. ¶0096).  It therefore would have been an obvious to one of ordinary skill in the art, through routine engineering, to provide the opposite outer surface of the center layer to have a second 
As for claim 21-23, the modified Simonsen teaches the board as claimed but does not specify wherein the board is in the shape of a cheeseboard, charcuterie board, or pizza board.  However, such boards are well known in the art for cutting.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to change the shape of the board to accommodate the use for cutting cheese, meats or pizzas or any other food item (fruits, breads, etc.).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonsen WO 2005004686 in view of Brotz US 6695299, Hudson US 2012/0164427 and as evidence by Knowledge Bank “Reconstituted Wood” and Combs et al. US 2015/0361309 and further in view of Rolf US 2009/0194925.
As for claim 12, the modified Simonsen teaches all the limitations as recited above but does not specify wherein the second outer layer comprises cork having an inner surface and an outer surface and the inner surface of the second layer is bonded to the other outer surface of the center layer.  However, Rolf teaches a cutting board having a cork outer layer it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the second outer layer of the modified Simonsen to a cork outer layer as taught by Rolf as an alternative outer layer for processing food that is resistant to deformation from sharp cutting objects such as knives.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonsen WO 2005004686 in view of Brotz US 6695299, Hudson US 2012/0164427 .
As for claim 13, the modified Simonsen teaches all the limitations as recited above but does not specify wherein the second outer layer comprises silicon having an inner surface and an outer surface and the inner surface of the second layer is bonded to the other outer surface of the center layer.  However, Makino teaches a cutting board having a second outer layer (3) comprising silicon rubber having an inner surface and an outer surface and the inner surface is bonded to the outer surface of the center layer (see Figs. 1-3).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the second outer layer of the modified Simonsen to a silicon layer as taught by Makino in order to provide a cutting board capable of being firmly placed and supported on a support surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.